DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 03/01/2021.
Claims 1-20 are currently pending in this application.  Claims 2-20 are new.
No new IDS has been filed for this application.

Response to Arguments

Applicant’s arguments concerning the 103 rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below.
The double patenting rejections are still pending as applicants have not filed a terminal disclaimer nor have they amended to differentiate from the parent claims.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23  of US Patent No. 9,444,841 (application 13/767686) and claims 1-20 of US Patent No. 10,454,895 (application 15/262861).  Although the claims at issue are not all of the limitations of the present claims are found in the parent patent.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 7, the claim recites wherein “the application identifier is based on at least a process identifier.”  However, claim 7 is dependent on claim 1, and the “application identifier” has been taken out with an amendment.  It is unclear what this application identifier is referring to, or if it is meant to be based on another claim.  For purposes of Examination, this “application identifier” will be interpreted as the recited “identity of the application.” 

As per claim 9, the claim recites “wherein the transport layer interface is a layered service provider…”.  There is no antecedent basis for the “transport layer interface.”  It is 
Claim 15 is rejected using the same basis of arguments used to reject claim 9 above.  None of claims 10-14 (the non-transitory mediums) recite a transport layer interface, and it is unclear how this interface relates to the claims as none of the dependent claims refer to such an element or how it is integrated.  
Claim 20 is rejected similarly to claim 15 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6, 7, 10, 11, 14, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pham et al. US Patent Application Publication 2005/0182958 (hereinafter Pham), in view of Warrior et al. US Patent No. 7,096,495 (hereinafter Warrior).


Pham does not explicitly teach wherein the application request is intercepted before the transport layer in a network stack of the first context.  This would have been obvious though, as seen throughout Warrior (col. 3 line 15-30 with socket interceptor at the session layer 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pham with Warrior.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by enforcing dynamic network stack reconfiguration based on policies (col. 1 lines 30-35).

As per claim 2, it would have been obvious over the Pham combination wherein the request for the decision further includes application information comprising one or more of the following: an identification of a user of the application, an application file name, an application executable hash, and an application identifier (Warrior col. 3 lines 15-30 with dropping packets destined to and from applications (application identifier); also dropping packets from user logins (identification of the user).

As per claim 7, it would have been obvious over the Pham combination wherein the application identifier is based on at least a process identifier that identifies (i) a process creatd when an operating system loads and runs an executable file of the application, and (ii) the executable file of the application (obvious over Pham paragraph 39 with signatures of executable files; also see Pham paragraph 61)
Claim 10 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 6 above. 
Claim 17 is rejected using the same basis of arguments used to reject claim 1 above.  Further, Warrior teaches a firewall (col. 3 lines 60-65).
Claim 18 is rejected using the same basis of arguments used to reject claim 2 above.

Claims 3, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Pham combination as applied above, and further in view of Wagner US Patent No. 6,085,224 (hereinafter Wagner)

As per claim 3, it would have been obvious over the Pham combination wherein the sending the network socket event request from the application in the first context to the transport layer in the first context. Warrior Figure 3 shows the socket interceptor sends data to 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Pham combination with Wagner.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by restricting access to resources or data (col. 4 liens 5-10). 
Claim 12 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 3 above. 

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Pham combination as applied above, and further in view of Ma US Patent Application Publication 2014/0304763 (hereinafter Ma).

As per claim 4, the Pham combination does not explicitlyt each wherein the request for the decision includes application information comprising a domain of the application.  However, this would have been obvious.  Warrior already teaches filtering based on applications, the user, and the context of the data from the application (col. 3 lines 15-30).  This can be 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Pham combination with Ma.  One of ordinary skill in the art would have been motivated to perform such an addition to provide security when establishing secure socket connections (paragraphs 4-5 of Ma).
Claim 16 is rejected using the same basis of arguments used to reject claim 4 above. 

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Pham combination as applied above, and further in view of Raleigh et al. US Patent Application Publication 2010/0198698 (hereinafter Raleigh).

	As per claim 5, the Pham combination does not explication teach collecting statistics about data flow through the network socket of the first context; sending the statistics from the first context, to a data collection module that receives statistics about dta flows through multiple network sockets of multiple contexts; and generating a report of the statistics about the data flows through the multiple network sockets of the multiple contexts.  However, this would have been obvious.  Warrior already teaches providing context information from the socket, and sending the context to packet guard which creates filters and provides filtering based on rules in a policy store.  Although this context data is not explicitly “statistics of data flows”, this is equivalent and would have been obvious to one of ordinary skill in the art to 
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Pham combination with Raleigh.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by verifying that a device is within a service policy and that device based service usage reports are accurate (paragraph 81 of Raleigh).
	Claim 13 is rejected using the same basis of arguments used to reject claim 5 above. 
	 
Claims 8, 9, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Pham combination as applied above, and further in view of Kshirsagar et al. US Patent No. 8,095,786 (hereinafter Kshirsagar).

	As per claim 8, the Pham combination does not teach wherein a transport layer interface located between the transport layer and the application intercepts the network socket event and the transport layer interface is a Transport Driver interface.  However, this would have been obvous. Warrior already teaches in col. 3 liens 25-30 that the network socket interceptor may be a Winsock layered service provider.  This can be considered a transport layer interface.  However, for a further teaching on transport layer interfaces, see Kshirsagar (claim 4).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Pham combination with Kshirsagar.  One of ordinary skill in the art would have been motivated to perform such an addition to provide secure 
	As per claim 9, it would have been obvious wherein the transport layer interface is a layered service provider that allows or blocks network socket event requests and resides above a base transport provider (Warrior col. 3 lines 25-30 wherein the socket interceptor is a Winsock layered service provider and is above the tcp/ip protocol, which is a base transport provider)
Claim 15 is rejected using the same basis of arguments used to reject claim 9 above. 
Claim 20 is rejected using the same basis of arguments used to reject claim 9 above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495